Citation Nr: 1432347	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board videoconference hearing in September 2012.

In October 2012, the Board remanded the claim for further development.  In a February 20, 2013, decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the February 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a January 2014 Order, the Court granted a Joint Motion for Remand and vacated the Board's February 2013 decision and remanded the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion filed by the parties essentially determined that the November 2012 VA examination report relied on by the Board was inadequate, because in their opinion it did not adequately comment on the functional effects caused by the Veteran's hearing disability.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Consequently, another VA examination is necessary. 



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner.

2.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC. The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369(1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West Supp. 2013).  




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

